DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3, 7, 8, 11-16, 18, and 19 have been canceled, and claim 21 has been added.  Thus, claims 1, 2, 4-6, 9, 10, 17, 20, and 21 are now pending.  In view of the Applicant’s amendments, the claims interpreted under 35 USC 112(f) in the Non-Final Rejection are no longer interpreted under 35 USC 112(f).  Further, the rejections under 35 USC 112(b) are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2022 was filed after the mailing date of the Non-Final Rejection on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/29/2022.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2338658, hereinafter Walker) in view of Nichols (US PGPub 20130292122, hereinafter Nichols).
Regarding claim 1, Walker discloses a filling system (pg. 2, lines 23-24; Fig. 1) comprising a raw material storage device (6; pg. 7, line 21; Fig. 1) for storing a raw material, a raw material conveying device (13; pg. 8, line 7; Fig. 1), a weight metering device (9; pg. 6, lines 33-36; Fig. 1), a feeding funnel (16; pg. 8, lines 15-18;Figs. 1, 2) anda disperser (distribution pump, 22 see pg. 9 lines 1-4; Fig. 1);
wherein the raw material storage device (6) is connected to the raw material conveying device (13), so as to convey the raw material into the raw material conveying device (pg. 8, line 7), the raw material storage device being a powder storage funnel (see figure 1);
wherein the raw material conveying device (13) is used for conveying the raw material to the feeding funnel (16); wherein the weight metering device (9) is used for metering the weight of the raw material (pg. 7, line 33) conveyed by the raw material conveying device (13) to the feeding funnel (16; see Fig. 1), a conveying outlet (14) of the raw material conveying device (13) being located above a feeding inlet (41) of the feeding funnel (16, see figure 2), so as to convey the raw material from the raw material conveying device to the feeding funnel (16);
wherein the feeding funnel (16) is provided with a water distributor (33, 34; Fig. 2) connected to a water source (19; pg. 8, lines 26-29) for supplying water to the feeding funnel (16), and in the feeding funnel, the raw material conveyed by the raw material conveying device into the feeding funnel can contact water entering the feeding funnel through the water distributor (see Fig. 2; pg. 8, lines 19-20); and
wherein the feeding funnel (16) is connected to the disperser (22) to convey a mixture formed by contacting the raw material with water (Fig. 2) to the disperser (22), and the disperser can disperse the raw material in the mixture into water to form a mixture liquid (see slurry on pg. 8, lines 33-36 and pg. 9 lines 1-4).
Walker teaches the raw material conveying device (conveyor, 13), but fails to explicitly teach the conveyor (13) being a conveying pump driven by a variable frequency motor.  Nichols teaches the use of Waukesha lobe pumps (i.e. positive displacement pump, 12; type of a conveying pump, see [0088]) being variable speed pumps (i.e. variable frequency motor, see [0087]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the type of pump used in order to advantageously allow flowrate to be modified ([0088]) and in the case of a very high spot demand (incident) (see [0088]). Furthermore, this type of pump would enable the injection and metering of the polymer solutions ([0040)).
Walker teaches a variable speed disperser (22, distributor pump), but fails to teach the disperser being an emulsification pump or a colloid mill.  Nichols teaches a device for dispersing and grinding the polymer ([0032]) having a motor-driven rotor equipped with blades ([0036]) and a fixed stator constituted of a cylinder equipped with thin slots ([0037]). Furthermore, Nichols specifically teaches the use of PSU 300 Plus which is a type of commercially available grinding (emulsification) pump (see [0050]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the emulsification pump for the benefit of dispersing very large amounts of polymers while greatly decreasing the size of the equipment and accelerating the dissolution of the polymer by wet grinding and enabling very large injections of polymer from equipment of limited volume (see [0046]).
Walker teaches a disperser (22), but fails to teach the feeding direction of the disperser is perpendicular to an impeller rotation surface of the disperser for stirring and shearing operations.  Nichols discloses in Fig. 2, the feeding direction of the disperser being perpendicular to an impeller rotation surface of the disperser for stirring and shearing operations (see modified Fig. 2 and [0083] — [0085] stating “A conical hopper (7) (PSU feed)...At the bottom of this hopper is a metering screw (8)...A PSU (9) [disperser] that is improved by increasing the rotor-stator...This PSU is fed at the upper portion...”). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the impeller rotation surface for the benefit of dispersing very large amounts of polymers while greatly decreasing the size of the equipment and accelerating the dissolution of the polymer by wet grinding and enabling very large injections of polymer from equipment of limited volume (see [0046]). Furthermore, it allows for dissolving a large amount of polymer (see [0093]).
Regarding claim 2, Walker discloses in Figs. 1 the raw material storage device (6) and the raw material conveying device (13) are connected by slide valve, 11 and thus the raw material storage device (6) and the raw material conveying device (13) are both provided on the weight metering device (9; see Fig. 1), and the weight metering device is capable of metering a weight of the raw material storage device and the raw material conveying device (see pg. 7, lines 27-36).
Regarding claim 4, Walker teaches the filling system (pg. 2, lines 23-24; Fig. 1) further comprising a water conveying device (18, 19 and see pipes illustrated in Fig. 2) connected to the water source (19) for supplying water to the feeding funnel (16) of the filling system (Fig. 2).  Although Walker does not explicitly teach a constant flow water pump in this conveying section, such a pump is a well-known apparatus for delivering water.  Nichols teaches a water pump for introducing fluid into the system (figure 2, water pump 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Walker with a water pump, as in Nichols, for the purpose of delivering water to the apparatus.
Regarding claim 5, Walker discloses a control cabinet (controller, 107 and see Figs. 3,4) capable of being connected to at least one of the raw material conveying device (13), the weight metering device (9), the disperser (22), and the water conveying device (18, 19; Fig. 2), so as to realize automatic control of at least one of the raw material conveying device, the weight metering device, the disperser, and the water conveying device (see pg. 4, lines 28-33 stating “Preferably the computer control system further comprises checking means for checking the operation of components used in the slurry manufacture and distribution process, adapted to send an alarm signal and stop automatic operation of the process if a fault in a component is found.” and pg. 5, lines 6-15 stating “Preferably the computer control system is used in conjunction with apparatus according to the first aspect of the invention. Preferably, said load registering means is the form of load cells connected to said computer control system. Preferably, said water metering control means comprises a flow meter and one or more automatic water valves controlled by said computer control system.”).
Regarding claim 6, Regarding claim 6, Walker discloses the filling system (pg. 2, lines 23-24; Fig. 1) comprising: the raw material storage device (6), the raw material conveying device (13), the weight metering device (9), the feeding funnel (16), the disperser (17,22), a water conveying device (18, 19), and a control cabinet (107, Figs. 3,4 and see paragraph 28 above in this office action);
the raw material storage device (6) is connected to the raw material conveying device (13; connect via slide valve, 11), so as to convey the raw material into the raw material conveying device (see Fig. 1);
the conveying outlet (modified Fig. 1) of the raw material conveying device (13) is located above the feeding inlet of the feeding funnel (modified Fig. 1), and the raw material conveying device is used for conveying raw material to the feeding funnel (see Fig. 1);
the raw material storage device (6) and the raw material conveying device (13) are both provided on the weight metering device (9) (see paragraph 25 in this office action above), and the weight metering device (9) is capable of metering the weight of the raw material storage device (6) and the raw material conveying device (13) (see Fig. 1); the weight metering device meters the weight of the raw material conveyed from the raw material conveying device to the feeding funnel based on the weight changes (see pg. 7, lines 34-35 stating “The control system (not shown) uses the input signal from the load cells 9 to operate a loss in weight system when the slurry is produced.”) of the raw material storage device and the raw material conveying device (see paragraph 25 in this office action above);
the feeding funnel (16) is provided with a water distributor (33, 34; Fig. 2) connected to a water source (19) for supplying water to the feeding funnel (16; Fig. 2), and in the feeding funnel (16) the raw material conveyed by the raw material conveying device (13) into the feeding funnel (16) can contact water entering the feeding funnel (16) through the water distributor (33, 34; see Fig. 2);
the feeding funnel (16) is connected to the disperser (22) to convey a mixture formed by contacting the raw material with water to the disperser, and the disperser can disperse the raw material in the mixture into water to form a mixture liquid (see end of paragraph 24 in this office action and see “slurry” on pg. 8, lines 33-36 and pg. 9 lines 1-4);
the water conveying device (18, 19; Fig. 2) is connected to the water source (19) for supplying water to the feeding funnel (16); and
the control cabinet (107; Figs. 3, 4) is connected to the material conveying device, the weight metering device, the disperser, and the water conveying device, so as to realize automatic control of the material conveying device, the weight metering device, the disperser and the water conveying device (see rejection of claim 5 above).
Although Walker does not explicitly teach a constant flow water pump in this conveying section, such a pump is a well-known apparatus for delivering water.  Nichols teaches a water pump for introducing fluid into the system (figure 2, water pump 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Walker with a water pump, as in Nichols, for the purpose of delivering water to the apparatus.
Regarding claim 9, Walker discloses the water distributor (33, 34) is an annular water pipeline (see pg. 8, lines 22-24 stating “Furthermore, a perforated rinse ring 34 allows water to slide down the internal surface of the pipe 16.”) provided in the feeding funnel (16; see Fig. 2), and the annular water pipeline is provided with at least one water outlet (see dashed arrows in Fig. 2).
Regarding claim 10, Walker discloses the annular water pipeline (see pg. 8, lines 22-24) is provided with two or more water outlets at equal intervals; and the annular water pipeline is disposed with a central axis of the feeding funnel (see Fig. 2, 34 is disposed around the central axis of 16 and there are two outlets illustrated via dashed lines disposed in equal intervals).
Regarding claim 17, Walker teaches the raw material conveying device (13), the raw material storage device (6), the disperser (22), and the feeding funnel (16), but fails to teach the inner surfaces of the raw material conveying device, the raw material storage device, the disperser, and the feeding funnel in contact with the raw material being coated with Teflon coating.
Nichols teaches a Teflon coating on a wetting cone (10) (see [0085]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the Teflon coating in order to provide inner surfaces of the raw material conveying device, the raw material storage device, the disperser, and the feeding funnel with Teflon coating to prevent the powder from sticking to the devices (see [0085]).
Regarding claim 21, Walker discloses a control cabinet (controller, 107 and see Figs. 3,4) capable of being connected to at least one of the raw material conveying device (13), the weight metering device (9), and the disperser (22), so as to realize automatic control of at least one of the raw material conveying device, the weight metering device, and the disperser(see pg. 4, lines 28-33 stating “Preferably the computer control system further comprises checking means for checking the operation of components used in the slurry manufacture and distribution process, adapted to send an alarm signal and stop automatic operation of the process if a fault in a component is found.” and pg. 5, lines 6-15 stating “Preferably the computer control system is used in conjunction with apparatus according to the first aspect of the invention. Preferably, said load registering means is the form of load cells connected to said computer control system. Preferably, said water metering control means comprises a flow meter and one or more automatic water valves controlled by said computer control system.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2338658, hereinafter Walker) in view of Nichols (US PGPub 20130292122, hereinafter Nichols), as applied to claim 1 above, and further in view of Conard (US PGPub 20090238031, hereinafter Conard).
Regarding claim 20, Walker teaches all limitations claimed in claim 20 as disclosed above, including the following:
the raw material storage device (6) being a powder storage funnel (see Fig. 1 showing funnel shape)
the annular water pipeline (34) is connected to the water conveying device (18, 19) for supplying water to the feeding funnel (16), wherein a valve (19) is provided on a pipeline (Fig. 2) connecting the annular water pipeline (34) and the water conveying device (18, 19);
the control cabinet controlling the on-off and the variable frequency motor of the disperser (22), and monitors in real time the weighing data of the electronic platform scale (see paragraph 28 in this office action).
Walker teaches the raw material conveying device (conveyor, 13), but fails to explicitly teach the conveyor (13) being a volute pump.  Nichols teaches the use of eccentric rotor pumps of Myono type ([0047]) (i.e. type of a volute pump i.e. centrifugal pump). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the type of pump used in order to advantageously allow flowrate to be modified ([0088]) and in the case of a very high spot demand (incident) (see [0088]). Furthermore, this type of pump would enable the injection and metering of the polymer solutions ([0040]).
Walker teaches the weight metering device (9), but fails to teach the weight metering device being an electronic platform scale.  Conard teaches a filling/delivery/metering system for processing raw powdered/dry material (Abstract, [0027]) employing the use of a [electronic platform] scale ([0030] and see [0034] stating “micromachine...” suggesting [electronic platform scale). Walker and Conard are considered analogous art as they are both in the field of storing, delivering and metering materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Conard concerning the electronic platform scale in order to better compensate for micro ingredients in order to dispense precise amounts of selected low-inclusion ingredients (see Abstract and [0003] and [0034)).
Walker teaches a variable speed disperser (22, distributor pump), but fails to teach the disperser being an emulsification pump or a colloid mill.  Nichols teaches a device for dispersing and grinding the polymer ([0032]) having a motor-driven rotor equipped with blades ([0036]) and a fixed stator constituted of a cylinder equipped with thin slots ([0037]). Furthermore, Nichols specifically teaches the use of PSU 300 Plus which is a type of commercially available grinding (emulsification) pump (see [0050]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the emulsification pump for the benefit of dispersing very large amounts of polymers while greatly decreasing the size of the equipment and accelerating the dissolution of the polymer by wet grinding and enabling very large injections of polymer from equipment of limited volume (see [0046]).
Walker teaches a disperser (22), but fails to teach the feeding direction of the disperser is perpendicular to an impeller rotation surface of the disperser for stirring and shearing operations.  Nichols discloses in Fig. 2, the feeding direction of the disperser being perpendicular to an impeller rotation surface of the disperser for stirring and shearing operations (see modified Fig. 2 and [0083] — [0085] stating “A conical hopper (7) (PSU feed)...At the bottom of this hopper is a metering screw (8)...A PSU (9) [disperser] that is improved by increasing the rotor-stator...This PSU is fed at the upper portion...”). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the impeller rotation surface for the benefit of dispersing very large amounts of polymers while greatly decreasing the size of the equipment and accelerating the dissolution of the polymer by wet grinding and enabling very large injections of polymer from equipment of limited volume (see [0046]). Furthermore, it allows for dissolving a large amount of polymer (see [0093]).
Although Walker does not explicitly teach a constant flow water pump in this conveying section, such a pump is a well-known apparatus for delivering water.  Nichols teaches a water pump for introducing fluid into the system (figure 2, water pump 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Walker with a water pump, as in Nichols, for the purpose of delivering water to the apparatus.

Response to Arguments
With regard to the Applicant’s arguments relating to the rejection under 35 USC 102(a)(1) of claim 1, that rejection has been overcome in view of the amendments to claim 1 adding subject matter from claims not rejected under 35 USC 102, and thus the rejection of claim 1 under 35 USC 102(a)(1) is withdrawn.
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
The Applicant argues that the claimed invention and Walker are non-analogous art (remarks, page 14).  The Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cited references all relate to the mixing of powder and liquid, and thus are considered to be reasonably pertinent to the problem faced by the inventor, that of mixing solid additives (i.e. a powder) with water (i.e. a liquid).  Further, it is noted that, because the claims are drawn to an apparatus, the material worked upon by the apparatus is given little patentable weight.  See MPEP 2115.  Thus, this argument is not persuasive.
The Applicant argues that Walker and Nichols do not involve solving the issue of fish eye formation in mixtures (remarks, page 15).  Whether or not this is true, it is noted that preventing fish eye formation is not recited in the claims.  If this alleged feature of the invention is to be considered, it must be claimed.  Further, it is noted that apparatus claims must structurally distinguish from the prior art, regardless of their intended use.  See MPEP 2114.  As can be seen in the above rejections, the apparatus of the instant application does not structurally distinguish from those of the prior art.  This argument appears to be a restatement of the above argument relating to non-analogous art.  It has been established above that the references are analogous art to the claimed invention.  Thus, this argument is not persuasive.
The Applicant presents several arguments relating to WO 2008/107492 (hereinafter “the WO reference”), alleging that the PSU of Nichols is the same as that of the WO reference, and thus different from the disperser of the instant application (remarks, pages 16-17).  It is noted that the WO reference has not been cited by the Examiner, and that Nichols only mentions that the device described therein is “similar” to that of the WO reference.  Further, the Applicant has misidentified portions of the WO reference in their remarks.  The Applicant states that the blades (11) of the WO reference are equivalent to the impeller rotation surface of the instant application.  However, the blades of the WO reference are attached to the stator, and thus is it not clear how they can be considered an “impeller rotation surface.”  In the WO reference, the knives (9) of the rotor (7) are the part that rotates, and thus would more likely be considered a rotation surface.  It is noted that the plane of rotation of these knives is perpendicular to the feeding direction (see figures 1 and 2).  Because this reference has not been cited in the rejection and the Applicant’s identification of portions of the reference appear to be incorrect, this argument is not persuasive.
The Applicant argues that there is no process of dispersing from the middle to the surrounding in Nichols and the WO reference (remarks, page 17).  This alleged feature of the invention is not claimed.  For this feature to be considered, it must be claimed.  Thus, this argument is not persuasive.
The Applicant argues that the present application uses a colloid mill and an emulsification pump as the dispenser (remarks, page 18).  The Examiner respectfully disagrees.  The claims only mention the colloid mill and emulsification pump as alternatives, never as both contained within the dispenser.  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774